Citation Nr: 1820393	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  08-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file rests with the RO in Indianapolis, Indiana.

Since the RO last considered the Veteran's claim decided herein, additional evidence has been added to the Veteran's claims file.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case, as the records are not pertinent to the claim decided herein.  Accordingly, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2017).

In October 2016, the Board requested expert medical opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim.  In January 2018, the Veteran and his representative were provided a copy of the medical expert opinion and a 60 day period of time to respond.  The VHA opinion does not require a waiver of initial AOJ review.  Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1319-20 (Fed. Cir. 2005); 38 C.F.R. §§ 20.901 (2017).



FINDING OF FACT

The weight of the probative evidence of record does not show that Meniere's disease is related to active duty service, or service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to the initial adjudication of the Veteran's claim, a letter dated in July 2005 satisfied the duty to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.  The evidence does not show that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

Although VA opinions were obtained in October 2011, July 2014, and July 2015, as explained in greater detail below, the Board does not find those opinions to be adequate to support an appellate decision.  However, the Board obtained a VHA opinion in August 2017 as to whether the Veteran's Meniere's disease is related to his service-connected diabetes mellitus, type II.  The August 2017 VHA opinion is based upon a thorough review of the evidence in the claims file, and provides adequate supporting rationale for the opinion provided.  Accordingly, the Board finds the August 2017 VHA opinion regarding the etiology of the Veteran's Meniere's disease to be adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for Meniere's disease.  He alleges that Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, type II.

Service connection may be established on a direct-incurrence basis for a disability resulting from disease or injury which was clearly present in service, or for a disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are silent for any complaints or findings of Meniere's disease.  A June 1967 separation examination shows that his ears were normal, and he denied a history of ear, nose, or throat trouble, and dizziness or fainting spells, in a report of medical history.

Private treatment records from 1983 through 1984 note that the Veteran was diabetic and taking medication.

Private treatment records dated in May 2005 note that the Veteran was being treated for diabetes and Meniere's disease.  

A May 2006 rating decision granted service connection for diabetes mellitus, type II, effective May 16, 2005.

In October 2011, the Veteran underwent a VA examination.  The Veteran reported a history of hearing loss, tinnitus, and dizziness since the 1980's.  He stated that he read about a correlation between type II diabetes and Meniere's disease, and felt that his Meniere's disease was related to his service-connected type II diabetes.  The Veteran reported that he was diagnosed with Meniere's disease in the 1980's at a private clinic.  He reported symptoms including vertigo with sweating and flu symptoms.  Physical and audiological examinations were conducted, and the diagnosis was vertigo, asymmetric sensorineural hearing loss, and left tinnitus.  The examiner opined that the Veteran's "symptoms are at least as likely as not related to his Type II DM" but that "[w]ith regard to the possibility of Meniere's disease, I cannot resolve this issue without resorting to speculation."

In July 2014, the RO obtained a VA opinion as to the etiology of the Veteran's Meniere's disease.  After reviewing the claims file, the VA examiner concluded that it was at least as likely as not that the Veteran's Meniere's disease was related to his service-connected diabetes mellitus.  The examiner explained that changes in carbohydrate metabolism "is one of the most prevalent etiologies of Meniere's syndrome" and that "significant participation of carbohydrate metabolism disorders in the genesis of cochleovestibular disease is known" and that "[m]ore than one-half of all patients with Meniere's syndrome have some degree of carbohydrate homeostasis dysfunction."

In June 2015, the VA examiner who provided the positive July 2014 nexus opinion provided a supplemental opinion concluding that it was "less likely than not" that the Veteran's Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, type II.  The examiner explained that there was "no relationship between diabetes and Meniere's disease" as "Menieres [sic] disease is due to inner ear disease with abnormality of fluid in inner [sic] ear."  The examiner noted that he discussed the Veteran's case with the Chief of Audiology and an ear nose and throat specialist, and that both agreed that "diabetes mellitus has not been conclusively linked with Meniere's disease."

A July 2015 VA examiner opined that it was less likely than not that the Veteran's Meniere's disease was etiologically related to the Veteran's active duty service.  The examiner explained that Meniere's disease is a disorder of the inner ear that causes spontaneous episodes of vertigo along with fluctuating hearing loss, ringing in the ears, and sometimes a feeling of fullness or pressure in the ear.  The examiner noted that it was the result of an abnormal volume or composition of fluid in the inner ear.  The examiner indicated that some causes were improper fluid drainage due to a blockage or anatomic abnormality, abnormal immune response, viral infection, head trauma, stroke, multiple sclerosis, or a brain tumor.  The examiner stated that there was no evidence of these conditions in the Veteran's service treatment records and there was no documented trauma to the inner ear during service that could have permanently aggravated the condition.

In October 2016, the Board solicited a VHA opinion as to whether the Veteran's Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, type II.  After reviewing the evidence in the claims file, including the conflicting medical opinions, the physician responded that the Veteran's Meniere's disease was less likely than not caused or aggravated by his service-connected diabetes mellitus.  The physician noted the July 2014 positive VA opinion, and explained that "diabetes mellitus has not been confidently shown to have an association with Meniere's."  The physician cited the "highly respected online medical reference UpToDate" which did not list diabetes as a cause of Meniere's.  The physician further reported that, although there is derangement of inner ear fluid and electrolyte metabolism in Meniere's disease, the fluid shifts in diabetes mellitus have not been shown to be involved in Meniere's.  The physician acknowledged that UpToDate lists diabetes as a cause of symptoms of Meniere's, but that the distinction between Meniere's-like symptoms and diagnosed Meniere's disease is important because true Meniere's disease is not associated with diabetes.  The physician noted that diabetes can cause Meniere's-like symptoms of hearing complaints, tinnitus, and chronic imbalance, but that it would not cause attacks of true vertigo which is seen in Meniere's disease.  The examiner stated that he would reconsider his opinion if an examination were to demonstrate that the Veteran has Meniere's like symptoms rather than true Meniere's disease.

After thorough consideration, the Board finds that the evidence of record does not support service connection for Meniere's disease.  The evidence demonstrates a diagnosis of Meniere's disease.  Davidson, 581 F.3d at 1316; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no lay or medical evidence that the Veteran experienced Meniere's disease or symptoms of Meniere's disease during military service.  The first evidence of Meniere's disease is shown in May 2005, more than 37 years after service discharge.

Additionally, the weight of the probative evidence of record does not show that the Veteran's Meniere's disease was incurred in or caused by his active duty service or a service-connected disability.  

The probative evidence of record does not relate the Veteran's Meniere's disease to his active duty service.  The only medical evidence addressing whether the Veteran's Meniere's disease is directly related to service is the July 2015 VA opinion, which concluded that it was less likely than not that the Veteran's Meniere's disease was directly caused by or incurred during his active duty service.  The July 2015 VA opinion was based upon a review of the evidence in the claims file and provides supporting explanation and rationale for the conclusion reached; thus, it is probative.  As there is no evidence of Meniere's disease or symptoms during service, the Veteran does not argue that his Meniere's disease or symptoms began during service, and because the only medical evidence in the claims file addressing whether the Meniere's disease is directly related to service concluded that it was less likely than not, there is no evidence showing that the disability is directly related to the Veteran's active duty service.  Thus, service connection for Meniere's disease is not warranted on a direct-incurrence basis.

The Board acknowledges that there are competing medical opinions of record as to whether the Veteran's Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, type II.  However, the Board does not afford significant probative weight to the October 2011 or July 2014 medical opinions linking the Veteran's Meniere's disease to his service-connected diabetes mellitus, type II.  The October 2011 VA opinion stated a bare conclusion and provided no rationale or explanation for the conclusion that the Veteran's Meniere's disease was related to his diabetes mellitus, type II.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  While the July 2014 VA examiner provided supporting explanation and rationale for the finding that the Veteran's Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, the VA examiner who provided the July 2014 VA opinion provided another opinion in June 2015, contradicting his previous positive nexus opinion, rendering the July 2014 and June 2015 opinions inconsistent.  Additionally, the August 2017 VHA opinion identified a mistaken interpretation in the medical literature which was relied upon by the July 2014 VA examiner.  The August 2017 VHA opinion explained that, although the symptoms of hearing complaints, tinnitus, and chronic imbalance are sometimes associated with diabetes mellitus, diabetes mellitus does not cause or aggravate true Meniere's disease with actual vertigo.  For these reasons, the Board affords the October 2011, July 2014, and July 2015 VA opinions little probative value.

In contrast, the August 2017 VHA opinion was based upon a thorough review of the evidence in the claims file and provided sufficient explanation and rationale, along with citations to reliable medical literature.  In that regard, the physician explained that the current medical literature does not list diabetes as a cause of Meniere's disease, but acknowledged that diabetes can cause symptoms seen in Meniere's, such as hearing complaints, tinnitus, or chronic imbalance (rather than attacks of true vertigo).  The physician concluded that, in the absence of a determination that the Veteran has Meniere-like symptoms rather than true Meniere's disease, it was less likely than not that the Veteran's Meniere's disease was caused or aggravated by his service-connected diabetes mellitus, type II.  Accordingly, the Board affords more probative value to the August 2017 VHA opinion which concluded that the Veteran's Meniere's disease was not caused or aggravated by his service-connected diabetes mellitus, type II. 

Although the Veteran contends that his Meniere's disease is secondary to his service-connected diabetes mellitus, type II, the Veteran, as a layperson, is not competent to render such an opinion.  While the Veteran is competent to report observable symptomatology, such as experiencing dizziness or vertigo, he has not been shown to possess the medical training and/or expertise necessary to provide a probative competent opinion as to whether his diabetes mellitus, type II, caused or aggravated his Meniere's disease.  Such an opinion is a medically complex issue requiring the appropriate training and expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his Meniere's disease with his service-connected diabetes mellitus, type II, he is not considered competent to address such a complex medical question. 

The preponderance of the evidence is against a finding that the Veteran's Meniere's disease is etiologically related to his military service, or proximately due to, or chronically aggravated by, a service-connected disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Meniere's disease is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


